Citation Nr: 0000683	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from August 1941 to March 
1946.  He died on May [redacted], 1997, and the appellant is 
his surviving spouse.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, regional office (RO).


FINDINGS OF FACT

1.  The appellant has presented plausible medical evidence of 
an association between the cause of the veteran's death and 
disease incurred in service.

2.  Further development of facts pertinent to the claim at 
issue is warranted.


CONCLUSION OF LAW

A claim of entitlement to service connection for the cause of 
the veteran's death is well grounded, and VA has not 
discharged its duty to assist the appellant to develop the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal the veteran had yellow fever 
vaccination in 1942.  He contracted hepatitis in service in 
June 1944, which was diagnosed as mild, non-jaundice, cause 
undetermined.  A separation medical examination report was 
negative for hepatitis.

In April 1958, M.C. Adair, M.D., reported he had known and 
treated the veteran since 1946 for complaints diagnosed as 
nervous stomach, with manifestations including nausea, 
indigestion, gas, fatigue, and other associated ailments with 
a negative work-up for ulcer.  Dr. Adair stated that upon 
learning of the veteran's history of hepatitis in service and 
review of the veteran's symptoms through the years, he felt 
there was a good probability that the stomach distress and 
fatigue were traceable to liver damage suffered during the 
attack of hepatitis.

A VA examination of June 1958 was negative for liver disease.  
A bromsulfalein test was negative.

In June 1958, VA denied the veteran's claim entitlement to 
service connection for hepatitis.

A January 1993 hospital summary from Wills Memorial Hospital 
(WMH) stated that the veteran was diagnosed with advanced 
cirrhosis of the liver in December 1992.  The early records 
show diagnoses as both non-alcohol and alcohol related.  A 
list of medical treatments from November 1992 to July 1997 
included 88 entries of cirrhosis of the liver, of which 86 
stated "cirrhosis, liver alcoholic," and two stated 
"cirrhosis, w/o alcohol."  A July 1997 WMH diagnosis 
summary stated "cirrhosis of the liver without mention of 
alcohol."  Private medical records from December 1992 to May 
1997 repeatedly state a diagnosis of cirrhosis secondary to 
alcohol.

The January 1993 hospital summary from Wills Memorial 
Hospital included the veteran's history of yellow fever 
vaccination in 1942, hepatitis in 1944, and recurrences of 
chronic hepatitis every four or five years.  The summary also 
referred to extensive work up by Dr. Spurr and colleagues, 
including a liver biopsy.

The primary diagnosis on the veteran's penultimate 
hospitalization report was "cirrhosis secondary to 
'hepatitis' and alcohol."  The veteran died quietly on May 
[redacted], 1997.  The death certificate stated liver cirrhosis as 
the cause, of several years' duration.  Emphysema was a 
condition contributing to death but not related to the 
primary cause.

An April 13, 1998, letter from C. Everett Koop, M.D., to the 
Commander in Chief, Veterans of Foreign Wars, addressed the 
prevalence of chronic hepatitis C in the veteran population 
as a result of conditions of military service, and its 
association with liver disease and death.  Dr. Koop further 
mentioned the irony of the difficulty of proving an 
association between a case of hepatitis C infection and 
military service.

II.  Analysis

"Issues involved in a survivor's claim for death benefits 
will be decided without regard to any prior disposition of 
those issues during the veteran's lifetime."  38 C.F.R. 
§ 20.1106 (1999).  Thus, the June 1958 denial of the late 
veteran's claim for service connection for hepatitis is 
immaterial to the instant claim.

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the veteran's 
death resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
1991).  Such a disability is called "service connected."  
38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).  A cause of death is service 
connected if the evidence establishes that a disability 
incurred in or aggravated by service, i.e., a service-
connected disability, was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  The 
appellant must establish that the veteran died of a service-
connected disability.  38 U.S.C.A. §§ 1310(a) (West 1991).  
Additionally, service connection for the cause of the 
veteran's death could be established by showing that a 
disability that resulted from or was proximately due to a 
disease or injury incurred in service caused the veteran's 
death.  38 C.F.R. § 3.310(a) (1999).  In this case, the 
appellant specifically alleged that the veteran had hepatitis 
in service, and that hepatitis caused or materially 
contributed to the cause of the veteran's death.  See 
38 C.F.R. § 3.312 (1999).

The appellant's application for VA benefits is complete, 
38 U.S.C.A. § 5103(a) (West 1991), and the Board may proceed 
to the next stage of appellate review.  "A person who 
submits a claim for benefits under a law administered by the 
Secretary [of Veterans Affairs] shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

A claim may also be well grounded, after meeting the first 
requirement, on evidence that a condition was noted in 
service with evidence of continuity since service of 
symptomatology of that condition, and medical evidence of a 
nexus between the current disability and the continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In service connection for cause of death claims, "the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record."  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

In determining whether a claim is well grounded, evidence is 
presumed truthful.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Dr. Adair stated in 1958 that the veteran had liver 
damage from hepatitis in service.  The May 1997 hospital 
summary stated a diagnosis of cirrhosis secondary to 
hepatitis and alcohol.  This is sufficient evidence to render 
the appellant's claim medically plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  There is a current 
disability, the veteran's death.  Ramey, 9 Vet. App. at 46.  
There is evidence of a disease incurred in or a condition 
noted during service, i.e., hepatitis, a medical opinion 
linking liver damage to that hepatitis in service, and a 
diagnosis from the terminal stages of the veteran's disease 
linking the terminal cirrhosis to hepatitis.  Taken together 
as true, that evidence is sufficient to well ground the claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).

The claim being well grounded, VA has a duty to assist the 
appellant to develop the facts pertinent to her claim.  Id.  
The record reveals several opportunities to discharge this 
duty, which are discussed further in the remand below.


ORDER

To the extent that a claim for service connection for the 
cause of the veteran's death is well grounded, the appeal is 
granted.


REMAND

The January 1993 hospital summary from Wills Memorial 
Hospital reported an extensive work-up of the veteran by Dr. 
Spurr and associates leading to a diagnosis of cirrhosis of 
the liver.  The work-up included liver biopsy, and probably 
included serology studies for viral hepatitis.  Those reports 
are not of record.

In light of the veteran's history of hepatitis in service, 
Dr. Adair's opinion that the veteran suffered liver damage 
from that hepatitis, and Dr. Koop's general statements about 
hepatitis C, development of this case should gather all 
available evidence that could be informative about any 
chronic hepatitis infection.  The appellant should be 
requested to provide any old medical records she may have of 
treatment for the alleged recurrent episodes of hepatitis 
reported by the veteran in the January 1993 Wills Memorial 
Hospital report.  A VA physician should review the medical 
evidence to address the points set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide 
signed authorization for the release of 
medical information from Dr. Spurr and 
his associates for the 1992 liver work-up 
of the veteran and also to authorize the 
release of or herself provide any old 
medical records showing the veteran's 
treatment or confirmation of the 
diagnosis over the years of hepatitis or 
complications of hepatitis.  Request Dr. 
Spurr to provide all available data, 
including especially viral hepatitis 
serology reports, biopsy reports, and any 
other laboratory studies diagnosing or 
ruling out hepatitis in the veteran.  
Associate any information obtained with 
the claims folder.

2.  Request a review of the claims folder 
by a VA physician familiar with the 
different types of hepatitis, their 
course and sequelae, to provide an 
opinion about whether and to what extent 
hepatitis in service may have contributed 
to the veteran's fatal cirrhosis of the 
liver.  Associate any information 
obtained with the claims folder.

3.  Readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the claim remains denied, 
provide the appellant and her 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



